Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 11-20 are cancelled.
Claims 22-30 are new.
Claims 1, 5, 7, and 21 are amended.
Claims 1-10 and 21-30 are pending.
Information Disclosure Statement
The information disclosure statement filed 3/17/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites the limitation “accessing the lock screen of the client device.”  Examiner is unable to find support of accessing a client device through a lock screen.  Examiner asks the Applicant to provide guidance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10, 22-24, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bitauld et al. (U.S. Publication No. 2021/02258456).
As per claim 1, a system comprising:
-a database including an access hierarchy and private health care data (Bitauld: para. 22; para. 53; para. 56; Access rules are user-specific and define which data can be accessed.) that is in communication with a forwarder node and a data aggregator node on a private blockchain network (Bitauld: para. 53; A trusted server constantly listening to blockchain transactions requesting access.);
-a server (Bitauld: para. 23; A trusted server) configured to in communication with a client device to receive a transaction from the client device via a publicly accessible network (Bitauld: para. 31), wherein the server authenticates an identity of the client device using the access hierarchy from the database obtained from the forwarder node prior to forwarding the transaction (Bitauld: para. 53; para. 58; The requester is pre-authenticated/validated based on checking against a list in the smart contract. A trusted server constantly listening to blockchain transactions requesting access.), wherein the server further includes a processor and memory containing instructions (Bitauld: para. 73-74), which when executed by the processor, cause the system to:
-initiate a data aggregator node cycle on the private blockchain network (Bitauld: para. 45; Miner node compiling set of transactions in  a blockchain network.), said private blockchain network comprising of active nodes and passive nodes (Bitauld: para. 42-44; Blockchain network comprising blockchain nodes.), wherein said active nodes comprise miners which verifies pending transactions into new blocks within the private blockchain network (Bitauld: para. 44-45; Some of the nodes generate blockchain transaction data which may be validated and commit to the transactions.); 
-during the data aggregator node cycle: 
-receiving the transaction forwarded by the server (Bitauld: para. 30-31; Receiving a request to access health data.); 
-distributing the transaction to a plurality of processing nodes (Bitauld: para. 30-31; Distributing the access to the trusted server for authorization.); and
-executing, by each of the processing nodes, a respective blockchain client, said respective block chain client comprising a blockchain with contracts (Bitauld: para. 32; Authorization of access is checked against smart contract transaction.); 
-initiate a forwarder node cycle on the private blockchain network following the data aggregator cycle (Bitauld: para. 68; The blockchain network verifies the transactions and processes the request to access/transfer.); 
-during the forwarder node cycle: 
-detecting a transfer of a set of private health care data on the private blockchain network (Bitauld: para. 55; Detecting a request to access healthcare data.);
-processing the set of private health care data (Bitauld: para. 39; The trusted server decrypts and encrypts the health data.); 
-transacting the set of private health care data on a database in communication with the private blockchain network (Bitauld: para. 39; Transmits the encrypted health data to the requesting entity.).
As per claim 2, the system of claim 1 is as described.  Bitauld further teaches the identity of the client device is authenticated by comparing a public key signature of the transaction to an access hierarchy of authorized users (Bitauld: para. 38; para. 53; Verifying the signature key to authorized parties in the storage of a smart contract.).
As per claim 3, the system of claim 1 is as described.  Bitauld further teaches wherein the transaction is provided to the server using an application program interface (API) (Bitauld: para. 24-26). 
As per claim 4, the system of claim 1 is as described.  Bitauld further teaches wherein the server is not directly coupled to the plurality of processing nodes or the forwarder node (Bitauld: figure 5, 10, 20; The gateway server is separate from the blockchain network of nodes.). 
As per claim 5, the system of claim 1 is as described.  Bitauld further teaches wherein the database is configured to conform to one or more health data privacy rules or regulations (Bitauld: para. 29; The protocols are compliant with regulations.).	
As per claim 7, the system of claim 1 is as described.  Bitauld further teaches wherein transacting the protected health information includes at least one of storing the protected health information into the database, or retrieving the protected health information from the database (Bitauld: para. 39-40).
As per claim 8, the system of claim 1 is as described.  Bitauld further teaches wherein the protected health information is not stored on non-volatile memory of the server (Bitauld: para. 74).
As per claim 10, the system of claim 1 is as described.  Bitauld further teaches wherein the respective contract is assigned to the client device in a one-to-one relationship (Bitauld: para. 22; The smart contract is user specific.).
Claim 21 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 22, the system of claim 1 is as described.  Bitauld further teaches wherein the database can only be communicated with via the forwarder node (Bitauld: para. 53; A trusted server on a blockchain network.).
As per claim 23, the system of claim 1 is as described.  Bitauld further teaches wherein the client device can only communicate with the server (Bitauld: para. 53). 
As per claim 24, the system of claim 1 is as described.  Bitauld further teaches further comprising: 
-authorize the server via the client device to allow a healthcare provider to access the private healthcare data by using the client device in an emergency situation (Bitauld: para. 54-55; Authorizing intermediating devices to emit authorization transactions to the blockchain to allow access.); and 
-obtain access to the private health data by the healthcare provider in the emergency situation (Bitauld: para. 55; para. 58; Releasing the data upon receiving authorization.).
As per claim 28, the system of claim 1 is as described.  Bitauld further teaches wherein only the forwarder node can transact with the set of private healthcare data in the database (Bitauld: para. 53).
As per claim 29, the system of claim 1 is as described.  Bitauld further teaches wherein the database is limited to only the access hierarchy and private health care data (Bitauld: para. 22; para. 53; para. 56; Access rules are user-specific and define which data can be accessed.).
Claim 30 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. Publication No. 2021/0336956) in view of Soon-Shiong et al. (U.S. Publication No. 2016/0072800).
As per claim 6, the system of claim 1 is as described.  Bitauld does not explicitly teach the following, however, Soon-Shiong teaches wherein a transaction specifies a cryptocurrency fee for processing the transaction (Soon-Shiong: para. 184).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bitauld to include the cryptocurrency fee for processing features as taught by Soon-Shiong as an option for payment because it allows for payers to have multiple secure options for payment, which will likely have an effect on decreasing the days in receivable, which would allow the companies to adopt the system to collect quicker (Soon-Shiong: para. 5).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. Publication No. 2021/0336956) in view of Seger, II (U.S. Publication No. 2017/0228371).
As per claim 9, the system of claim 1 is as described.  Bitauld does not explicitly teach the following, however, Seger teaches wherein distributing the transaction to at least the portion of the plurality of processing nodes is based on load balancing the plurality of processing nodes (Seger: para. 33; The data is distributed by load balancing algorithm.).	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bitauld to include load balancing to improve system performance at lower cost as taught by Seger because load balancing algorithms provide flexibility and scalability. 
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bitauld et al. (U.S. Publication No. 2021/0336956) in view of Experton (U.S. Publication No. 2014/0207686).
As per claim 25, the system of claim 24 is as described.  Bitauld does not explicitly teach the following, however, Experton teaches wherein the healthcare provider obtaining access to the private health data in the emergency situation includes the healthcare provider accessing the lock screen of the client device (Experton: para. 70; A first responder scans the QRC on a patient device with a lock screen to facilitate access to medical records.).
One of ordinary skill in the art would have recognized that applying the known technique of Experton would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Experton to the teachings of Bitauld would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying secure access to Bitauld teaching storage of mined medical information would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide a system that delivered up-to-date information about the patient and provided security (Experton: para. 5).
As per claim 26, the system of claim 1 is as described.  Bitauld does not explicitly teach the following, however, Experton teaches wherein the access hierarchy includes a key in optical form and the key in optical form is distributed to the client device (Experton: para. 70; figure 4). 
The motivation to combine the teachings is same as claim 25.
As per claim 27, the system of claim 26 is as described.  Bitauld does not explicitly teach the following, however, Experton teaches wherein the key in optical form is a two-dimensional barcode (Experton: para. 70; figure 4).
	The motivation to combine the teachings is same as claim 25.
Response to Arguments
Applicant's arguments filed for claims 1-10 and 21-30 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant argues that Bitauld provides support of the claims in multiple embodiments and therefore 102 rejection is improper.  Examiner disagrees.  Examiner states that while Bitauld might teach multiple embodiments, Bitauld still teaches the limitations of the claimed invention.  Since all of the teachings are taught in one reference, 102 rejection is proper.  Examiner states that 35 U.S.C. 102 rejection does not state that the features of the claimed invention must be taught in one embodiment, but rather a single patent or publication.  
Applicant argues that features of claim 3, specifically API, is not taught by Bitauld.  Examiner disagrees.  Bitauld teaches using a specific application as a gateway to communicate and access health data.
Applicant argues that features of claim 8, specifically information not stored on a non-volatile memory, is not taught by Bitauld.  Examiner disagrees.  Bitauld teaches RAM, which is computer’s short term memory.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ortiz – US 20160210626: Secure processing of electronic payments
Peterson, K and Mayo Clinic. “A Blockchain-Based Approach to Health Information Exchange Networks.”  
J. Sun, Y. Fang and X. Zhu, "Privacy and emergency response in e-healthcare leveraging wireless body sensor networks," in IEEE Wireless Communications, vol. 17, no. 1, pp. 66-73, February 2010, doi: 10.1109/MWC.2010.5416352.
                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626